DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James Keddie (Reg. No. 48, 920) on July 6, 2022. 2.	The application has been amended as follows:
1. 	(Currently Amended) A method for determining if a potential sequence variation is in the top and bottom strands of the same DNA fragment, comprising:
(a) 	ligating an asymmetric adaptor to a sample that comprises fragments of DNA, to produce an adaptor-ligated sample, wherein the fragments of DNA in the sample have a median size in the range of 80 bp to 400 bp;
(b) 	splitting the adaptor-ligated sample into a plurality of sub-samples, wherein each of the sub-samples is placed in one container and the different sub-samples are placed in separate containers;
(c) 	separately tagging each of the different sub-samples with one of a plurality of sequence tags that identify the different sub-samples of step (b) by polymerase chain reaction (PCR) using primers that have a 5’ tail that has a sub-sample identifier sequence, wherein the 5’ tail does not hybridize to the adaptor-ligated sample, to produce tagged sub-samples;
(d) 	sequencing polynucleotides from each of the tagged sub-samples of step (c), or copies of the same, to produce sequence reads, each of the sequence reads comprising: (i) one of the plurality of sequence tags that identify the different sub- samples and (ii) the sequence of at least part of a fragment from one of the sub-samples,
wherein some of the sequence reads of step (d) are derived from the top strand of the fragment from one of the subsamples and some of the sequence reads of step (d) are derived from the bottom strand of the same fragment;
(e) 	identifying a potential sequence variation in a group of the sequence reads of step (d), wherein the group of sequence reads correspond to the top strand of the fragment from one of the sub-samples; and 
(f) 	determining if the potential sequence variation is in a group of the sequence reads of step (d) that corresponds to the bottom strand of the same fragment.
3. 	(Currently amended) The method of claim 1, wherein the method comprises grouping the sequence reads of step (d), wherein sequence reads that have identical [or near-identical] sequences, identical [or near-identical] fragmentation breakpoints and the same sub-sample identifier sequence are placed in a group. 
3.	The following is an examiner’s statement of reasons for allowance: 
	Claims 1, 3-5, 7-13, 19, 20, and 22 are allowed based on the decision made by an appeal conference held on July 5, 2022. 
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 6, 2022